Citation Nr: 0835185	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  06-10 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension.  

2.  Entitlement to service connection for a renal disorder 
secondary to hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel




INTRODUCTION

The veteran had active military service from December 1986 to 
September 1991.

This appeal to the Board of Veterans' Appeals (Board) is from 
a March 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board issued a decision in December 2007 denying service 
connection for right ear hearing loss, but granting service 
connection for hearing loss in the left ear.  The Board 
remanded the two remaining claims still at issue for further 
development.  The remand was via the Appeals Management 
Center (AMC).

The Board has advanced this case on the docket pursuant to 
38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  Evidence received since a May 2003 rating decision 
denying service connection for hypertension (claimed 
persistently elevated high blood pressure) is not cumulative 
or redundant of evidence previously considered or relates to 
an unestablished fact necessary to substantiate this claim 
and raises a reasonable possibility of substantiating this 
claim.  

2.  The most probative medical and other evidence, however, 
still indicates the veteran's hypertension is unrelated to 
his military service.

3.  And inasmuch as the veteran attributes his renal failure 
to his hypertension, even if indeed true, it still 
necessarily follows that his renal failure also is unrelated 
to his military service.




CONCLUSIONS OF LAW

1.  The May 2003 decision denying service connection for 
hypertension final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2007).  
 

2.  But new and material evidence has been received since 
that May 2003 rating decision to reopen the claim for service 
connection for hypertension.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2007).

3.  Hypertension, however, was not incurred or aggravated in 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

4.  Renal failure also was not incurred or aggravated in 
service, may not be presumed to have been incurred in 
service, and is not proximately due to, the result of, or 
aggravated by a service-connected disability - in particular 
the hypertension.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See also 38 C.F.R. §§  3.102, 3.156(a), 
3.159, 3.326(a).  That is, by letters dated in August 2004 
and March 2008, the RO and AMC advised the veteran of the 
evidence needed to substantiate his claims and explained what 
evidence VA was obligated to obtain or to assist him 
in obtaining and what information or evidence he was 
responsible for providing.  38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  



The RO issued that first VCAA notice letter prior to 
initially adjudicating the veteran's claims, the preferred 
sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004) (Pelegrini II).  A more recent April 2006 letter 
informed him that downstream disability ratings and effective 
dates will be assigned if his underlying claims for service 
connection are eventually granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

It equally deserves mentioning that the August 2004 and March 
2008 VCAA notice letters also informed the veteran of what 
constituted new and material evidence to reopen the 
previously denied claim concerning his hypertension.  He was 
informed that new evidence must be evidence that was 
submitted to VA for the first time, that was not cumulative 
or tended to reinforce a previously established point.  
He was informed that material evidence must pertain to the 
reason this claim was previously denied.  The March 2008 
letter informed him that his claim for hypertension was 
denied because his service medical records (SMRs) were 
negative for a diagnosis of or treatment for this condition 
during his military service.  Therefore, he has received the 
type of VCAA notice explained in Kent v. Nicholson, 20 Vet. 
App. 1 (2006), insofar as apprising him of the specific 
reasons this claim was previously denied so he would have the 
opportunity to respond by providing evidence that would 
overcome this prior deficiency.  See also VA Gen. Couns. 
Mem., para. 2, 3 (June 14, 2006), where VA's Office of 
General Counsel issued informal guidance interpreting Kent as 
requiring the notice to specifically identify the kind of 
evidence that would overcome the prior deficiency rather than 
simply stating the evidence must relate to the stated basis 
of the prior denial.  In any event, as this claim is being 
reopened, any perceived deficiency in the notice regarding 
new and material evidence is ultimately non-prejudicial and, 
therefore, at most harmless error.  38 C.F.R. § 20.1102.

Moreover, since providing the veteran additional VCAA notice 
in March 2008, the AMC has gone back and readjudicated his 
claims in the May 2008 supplemental statement of the case 
(SSOC).  This is important to note because the Federal 
Circuit Court has held that a statement of the case (SOC) or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  As a matter 
of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

If there arguably is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

That is to say, if there was any deficiency in the notice to 
the veteran, the Board finds that the presumption of 
prejudice on VA's part has been rebutted:  (1) based on the 
communications sent to the veteran over the course of this 
appeal, he clearly has actual knowledge of the evidence he is 
required to submit; and 
(2)  based on his contentions and the communications provided 
to him by VA over the course of this appeal, he is reasonably 
expected to understand from the notices provided what was 
needed.  See Sanders v. Nicholson, 487 F.3d 881 (2007).

With respect to the duty to assist, the RO and AMC obtained 
the veteran's SMRs, VA medical records - including the 
reports of his VA compensation examinations, his private 
medical records, and his Social Security Administration (SSA) 
records.  It also deserves mentioning that, in response to 
the most recent VCAA notice, the veteran indicated in April 
2008 that he had no other information or evidence to submit.  
So as there is no other indication or allegation that 
relevant evidence remains outstanding, the Board finds that 
the duty to assist has been met.  38 U.S.C.A. § 5103A. 

The Board is also satisfied as to substantial compliance with 
its December 2007 remand directives.  See Dyment v. West, 13 
Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 
268 (1998).  



New and Material Evidence Claim

Although the RO determined in the February 2006 SOC that new 
and material evidence had been presented to reopen the claim 
for service connection for hypertension, this decision is not 
binding on the Board.  So, too, must the Board make this 
threshold preliminary determination.  The Board must first 
decide whether new and material evidence has been received to 
reopen the claim because this initial determination affects 
the Board's jurisdiction to adjudicate the merits of the 
underlying claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996); McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board 
reopening is unlawful when new and material evidence has not 
been submitted).  Consequently, the Board will first 
determine whether new and material evidence has been 
received, furnishing a complete explanation as to its reasons 
and bases for this decision.

In May 2003, the RO first considered and denied the veteran's 
claim for service connection for hypertension (persistently 
elevated blood pressure).  He did not appeal that decision.  
He submitted a new claim in March 2004.  The RO was correct 
in construing his letter as a petition to reopen his 
previously denied claim and not as a notice of disagreement 
(NOD) with that May 2003 RO decision because he did not 
express disagreement with that May 2003 RO decision.  
Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002); 38 
C.F.R. § 20.201 (2007).  Therefore, that May 2003 RO decision 
is final and binding on him based on the evidence then of 
record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
3.160(d), 20.200, 20.302, 20.1103 (2007).  This, in turn, 
means there must be new and material evidence since that 
decision to reopen this claim and warrant further 
consideration of it on a de novo basis.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156; see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

As mentioned, the Board must determine whether new and 
material evidence has been submitted since that May 2003 RO 
decision, before proceeding further, because this preliminary 
determination affects the Board's legal jurisdiction to reach 
the underlying claim to adjudicate it de novo.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

If new and material evidence is presented or secured with 
respect to a claim that has been denied, and not appealed, VA 
must reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  As already alluded to, the veteran filed 
a petition to reopen his claim in March 2004.  Therefore, 
under the revised standards (effective for petitions to 
reopen, as here, filed on or after August 29, 2001), 
new evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence already of record at the time of the last prior 
final denial of the claim sought to be opened.  It must raise 
a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2007).

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary [of VA] to consider the patently incredible to be 
credible").  

The evidence to be considered in making this new and material 
determination is that added to the record since the last 
final denial on any basis.  Evans v. Brown, 9 Vet. App. 273 
(1996).

Evidence received since the May 2003 decision consists of 
private medical records, SSA records, and the report of a VA 
examination.  With the exception of some duplicate private 
medical records, all of this additional evidence is new in 
that it has not been submitted to VA before for 
consideration.  But the report of the VA examination, in 
particular, is also material because it notes the veteran had 
brief episodes of mildly elevated blood pressure in 1989, 
while on active duty in the military.  So this evidence 
suggests his hypertension, at least early, i.e., prodromal 
indications of it, dates back to his military service.  
38 C.F.R. § 3.156(a); see also Hickson v. West, 11 Vet. App. 
374, 378 (1998) and Spalding v. Brown, 10 Vet. App. 6, 11 
(1996).

Accordingly, the Board finds new and material evidence has 
been submitted to reopen the claim for service connection for 
hypertension.  38 U.S.C.A. § 5108.  

Service Connection Claims

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or a disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2007).

Cardiovascular-renal disease, including hypertension, will be 
presumed to have been incurred in service if manifested to a 
compensable degree within one year after service.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

So service connection may be established either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 



A disability can also be service connected if it is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  In addition, 
secondary service connection may be established by any 
increase in severity (i.e., aggravation) of a non-service-
connected disease or injury that is proximately due to or the 
result of a service-connected disease.  38 C.F.R. § 3.310(b), 
effective October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 
(September 7, 2006); see also Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  

A claim for secondary service connection requires medical 
evidence that connects the asserted secondary disorder to the 
service-connected disability.  Velez v. West, 11 Vet. App. 
148, 158 (1998).  In order to establish entitlement to 
service connection on this secondary basis, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus (i.e., link) between the service-connected disability 
and the current disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998).

As mentioned, the first and perhaps most fundamental 
requirement for any 
service-connection claim is competent evidence of the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The 
veteran has current diagnoses of hypertension and renal 
failure.  So there is no disputing he has these claimed 
conditions.  Rather, the determinative issue is whether they 
are somehow attributable to his military service.  See Watson 
v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Hypertension is defined as diastolic blood pressure 
predominantly 90mm or greater, or isolated systolic 
hypertension with systolic blood pressure predominantly 160mm 
or greater with diastolic reading less than 90mm.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101.

The veteran's SMRs show some blood pressure readings, and his 
blood pressure was borderline hypertensive on occasion.  In 
August 1987, it was 120/84.  In May 1988, he was treated for 
chest pain, and his blood pressure was 136/80.  In September 
1988, he was treated for a headache, and his blood pressure 
was 138/80.  In November 1988, it was 130/88.  In December 
1988, he was diagnosed with possible appendicitis; his blood 
pressure was 142/100.  In October 1989, he was treated for a 
fever and syncopal episode; his blood pressure was 132/92.  
In September 1990, his blood pressure was 140/108 when he was 
treated for an overdose.  In November 1990, it was 133/93 
when he sought treatment for a urinary tract infection (URI).  
In March 1991, his blood pressure was 120/90 when he was 
treated for pharyngitis and rhinitis.  In an August 1991 
report of medical history during his military discharge 
examination, he reported that he had experienced "high ... 
blood pressure."  But the objective clinical portion of that 
evaluation indicated his blood pressure was within normal 
limits, 110/80.

The veteran's SMRs are completely unremarkable for any 
complaints, diagnosis of or treatment for renal failure or 
any other kidney condition.  

The veteran had a VA compensation examination for 
hypertension in February 2005.  The examiner reviewed the 
veteran's claims file for his pertinent medical and other 
history, including his SMRs, and noted that he was 
normotensive in 1987 and 1988.  The examiner stated that the 
veteran's blood pressure was "minimally elevated on several 
occasions" in 1989, but attributed the instances to acute 
episodic illnesses because his blood pressure later returned 
to normal after each illness resolved.  The examiner further 
indicated the veteran had renal function tests during service 
that were within normal limits in July 1990.  He had a 
minimal trace of protein in his urine.  The examiner noted 
that first report of hypertension was in 2002.

At the time of that examination, the veteran had diagnoses of 
malignant hypertension and end-stage renal disease.  He was 
on dialysis three times a week with a private physician.  The 
VA examiner diagnosed the veteran with essential hypertension 
and renal failure.  He opined that the veteran had "brief 
episodes of mildly elevated blood pressure while on active 
duty in 1989."  But after reviewing the veteran's medical 
records, he concluded that the veteran's hypertension was not 
service related, "nor is his renal failure which is related 
to his hypertension, service connected."  

The veteran's post-service medical records show treatment for 
hypertension and end-stage renal failure.  In April 2008, Dr. 
G. A., a private physician, opined that the veteran's renal 
failure was due to hypertension and nephrosclerosis.

So although there is medical evidence linking the renal 
failure to the hypertension, there is no medical evidence 
linking the hypertension - the precipitating condition, to 
the veteran's military service.  As already conceded, he at 
times had minimally elevated blood pressure readings while in 
the military, especially during 1989, but at several other 
times during service both before and after that his blood 
pressure was within normal limits.  The February 2005 VA 
compensation examiner made particular note of this variance 
in the veteran's blood pressure during service, and the fact 
that it usually returned to within normal limits after he was 
treated for episodic illness that had caused it to spike.  
There was never an actual diagnosis of hypertension while he 
was in the military.  Hypertension means persistently high 
arterial blood pressure, and by some authorities the 
threshold for high blood pressure is a reading of 140/90.  
See Dorland's Illustrated Medical Dictionary at 889 (30th ed. 
2003).  And, as mentioned, for VA purposes, hypertension 
means that the diastolic pressure is predominantly 90 or 
greater, and isolated systolic hypertension means that the 
systolic pressure is predominantly 160 or greater with a 
diastolic pressure of less than 90.  See again 38 C.F.R. § 
4.104, Diagnostic Code 7101.  There were several occasions 
during service when the veteran's blood pressure simply did 
not meet these requirements.

Hypertension also did not manifest to a compensable degree of 
at least 10 percent within one year of the veteran's 
separation from the military.  Therefore, the Board may not 
presume this condition was incurred during his military 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.  And as there is no medical evidence of record 
otherwise etiologically linking his current hypertension to 
his military service, and indeed to the contrary, an opinion 
from a VA medical examiner specifically stating the 
hypertension is not due to service, the claim must be denied.  
For these reasons and bases, the preponderance of the 
evidence is against the claim - in turn meaning there is no 
reasonable doubt to resolve in the veteran's favor.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).

Moreover, it also deserves reiterating that, while both VA 
and private doctors linked the veteran's renal failure to his 
hypertension, service connection still cannot be granted for 
the renal failure on the claimed secondary basis because 
service connection has not been established for the 
precipitating hypertension.  In other words, inasmuch as the 
hypertension has not been linked to the veteran's military 
service, it necessarily follows that so, too, has his 
consequent renal failure not been linked to his military 
service by way of the underlying hypertension.

Service connection for renal failure cannot be granted on a 
direct incurrence basis, either, because the veteran's SMRs 
are completely unremarkable for any relevant complaints, 
diagnosis of or treatment for a kidney problem in service, 
and there is no medical evidence of record otherwise linking 
his renal failure to his military service.  So, for these 
reasons and bases, the preponderance of the evidence is also 
against this claim - in turn meaning there is no reasonable 
doubt to resolve in the veteran's favor and the claims must 
be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).




ORDER

As new and material evidence has been submitted, the claim 
for service connection for hypertension is reopened.  To this 
extent, and this extent only, the appeal is granted.  

However, service connection for hypertension is denied.  

Service connection for renal failure also is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


